Exhibit 10.1

ROBERT HALF INTERNATIONAL INC.

STOCK INCENTIVE PLAN

RESTRICTED SHARE AGREEMENT

This restricted share agreement (“Agreement”) is made and entered into as of
                     (the “Grant Date”), between Robert Half International Inc.,
a Delaware corporation (the “Company”), and                     
(“Participant”). Capitalized terms not defined herein shall have the meanings
assigned to them in the Company’s Stock Incentive Plan (the “Plan”), a copy of
which Participant represents, warrants, and acknowledges having received and
reviewed. Participant also represents, warrants, and acknowledges having
received and reviewed a copy of the Plan prospectus and the documents
incorporated therein by reference. The Plan is incorporated by reference into
this Agreement.

THE PARTIES AGREE AS FOLLOWS:

1. Shares. Pursuant to the Plan, the Company hereby transfers to Participant,
and Participant hereby accepts from the Company, an award initially consisting
of                      Restricted Shares on the terms and conditions set forth
herein and in the Plan (the “Restricted Share Award”).

2. Vesting. The Restricted Share Award shall vest as to     % of the amount
thereof on                     , unless otherwise provided by the Plan or
Section 3 hereof. The Restricted Shares are subject to Section 6(e) of the Plan
to the extent they have not vested and shall be held in escrow by the Company
until they have vested and the Participant has satisfied all applicable tax
withholding obligations as provided in Section 6 below. In addition, any
dividends paid in Shares with respect to unvested Restricted Shares by reason of
Section 6(d) of the Plan or any Shares to which the Participant may be entitled
by reason of application of Section 16 of the Plan to the unvested Restricted
Shares shall, in each case, be subject to the same terms and conditions as are
applicable to the unvested Restricted Shares under this Agreement and the Plan.

3. Accelerated Vesting. Notwithstanding Section 2 hereof, the Restricted Share
Award shall vest as provided from time to time by any other agreement between
Participant and the Company or as provided by Section 3(b)(xv), Section 14 or
Section 15 of the Plan, and in such case, the vesting date for any portion of
the Restricted Share Award that vests under such circumstances shall be the date
such portion of the award vests.

4. Performance Condition. The Restricted Share Award shall be subject to the
Performance Condition(s), including the adjustment provisions thereof, as
determined by the Committee in accordance with the Plan and pursuant to the
resolutions adopted by the Committee at its meeting on                     .



--------------------------------------------------------------------------------

5. Understanding of Participant Regarding Withholding Taxes. Participant hereby
represents and acknowledges that (i) on each date that the Restricted Share
Award vests, minimum withholding taxes become due, (ii) payment of such minimum
withholding taxes to the Company is the responsibility of Participant and
(iii) payment of such withholding taxes may require a significant cash outlay by
Participant.

6. Payment of Taxes. The Company shall notify the Participant or, if applicable,
Participant’s estate, as to the amount of minimum withholding taxes required to
be withheld by the Company as a result of the vesting of the Restricted Share
Award. Participant shall make full payment of such minimum withholding taxes to
the Company by check or in a manner permitted by Section 19(b) of the Plan. In
the event that such payment is not made, the Company shall have the right to
cause such Participant’s minimum withholding taxes obligation to be satisfied as
specified in Section 19(a) of the Plan.

7. Election to Recognize Gross Income in the Year of Grant. If Participant
properly elects within thirty (30) days of the Grant Date to include in gross
income for federal income tax purposes an amount equal to the fair market value
of the Restricted Share Award on the Grant Date, such Participant shall pay in
cash to the Company in the calendar month of such Grant Date, or make
arrangements satisfactory to the Committee to pay to the Company, any minimum
withholding taxes required to be withheld with respect to such shares.

8. Restriction on Issuance of Shares.

8.1 Legality of Issuance. The Company shall not be obligated to transfer or
issue any Restricted Shares pursuant to this Agreement if such transfer or
issuance, in the opinion of the Company and the Company’s counsel, would
constitute a violation by the Company of any provision of law, including without
limitation the provisions of the Securities Act.

8.2 Registration or Qualification of Securities. The Company may, but shall not
be required to, register or qualify the transfer or issuance of the Restricted
Shares under the Securities Act or any other applicable law. The Company shall
not be obligated to take any affirmative action in order to cause the transfer
or issuance of the Restricted Shares pursuant hereto to comply with any law.

9. Restriction on Transfer. Regardless of whether the transfer or issuance of
the Restricted Shares has been registered under the Securities Act or has been
registered or qualified under the securities laws of any state, the Company may
impose additional restrictions upon the sale, pledge, or other transfer of the
Restricted Shares (including the placement of appropriate legends on stock
certificates and the issuance of stop-transfer instructions to the Company’s
transfer agent) if, in the judgment of the Company and the

 

2



--------------------------------------------------------------------------------

Company’s counsel, such restrictions are necessary in order to achieve
compliance with the provisions of the Securities Act, the securities laws of any
state, or any other law.

10. Stock Certificate Restrictive Legends. Stock certificates evidencing the
Restricted Shares may bear such restrictive legends as the Company and the
Company’s counsel deem necessary under applicable law or pursuant to this
Agreement.

11. Representations, Warranties, Covenants, and Acknowledgments of Optionee Upon
Exercise of Option. Participant hereby agrees that in the event the Company and
the Company’s counsel deem it necessary or advisable in the exercise of their
discretion, the transfer or issuance of the Restricted Shares may be conditioned
upon the person receiving Restricted Shares making certain representations,
warranties, and acknowledgments relating to compliance with applicable
securities laws.

12. Tax Advice. Participant represents, warrants, and acknowledges that the
Company has made no warranties or representations to Participant with respect to
the income tax consequences of the transactions contemplated by this Agreement,
and Participant is in no manner relying on the Company or the Company’s
representatives for an assessment of such tax consequences.

13. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California applicable to contracts
entered into and wholly to be performed within the State of California by
California residents. The parties agree that the exclusive jurisdiction and
venue of any action with respect to this Agreement shall be in the Superior
Court for the county in which the principal executive offices of the Company are
located, or the United States District Court for the district in which the
principal executive offices of the Company are located, and each of the parties
hereby submits itself to the exclusive jurisdiction and venue of such courts for
the purpose of such action. The parties agree that service of process in any
such action may be effected by delivery of the summons and complaint in a manner
provided for delivery of notices set forth herein.

14. Notices. All notices, communications and documents under this Agreement
shall be in writing. All notices, communications, and documents directed to the
Company and related to the Agreement, if not delivered by hand, shall be mailed
to the Company’s principal executive office, Attention: Secretary. The current
address of the Company’s principal executive office is:

Robert Half International Inc.

2884 Sand Hill Road

Menlo Park, CA 94025

Unless and until the Company is notified in writing to the contrary, all
notices, communications, and documents intended for Participant and related to
this Agreement, if not delivered by hand, shall be mailed to Participant’s last
known address as shown on

 

3



--------------------------------------------------------------------------------

the Company’s books or such other address as Participant may specify by notice
complying with this section. Notices, communications, and documents not
delivered by hand shall be mailed by registered or certified mail, return
receipt requested, postage prepaid. All mailings and deliveries related to this
Agreement shall be deemed received only when actually received.

15. Binding Effect. Subject to the limitations set forth in this Agreement, this
Agreement shall be binding upon, and inure to the benefit of, the executors,
administrators, heirs, legal representatives, successors, and assigns of the
parties hereto.

16. Damages. Participant shall be liable to the Company for all costs and
damages, including incidental and consequential damages and attorneys’ fees,
resulting from Participant’s breach of this Agreement. If any party to this
Agreement seeks to enforce its rights under this Agreement by legal proceedings,
each party shall pay its own costs and expenses including, without limitation,
all attorneys’ fees.

17. Counterparts. This Agreement may be signed in any number of counterparts
with the same effect as if the signatures to each such counterpart were upon a
single instrument, and all counterparts shall be deemed an original of this
Agreement.

18. Severability. If any provision of this Agreement is held to be unenforceable
for any reason, it shall be adjusted rather than voided, if possible, in order
to achieve the intent of the parties to the extent possible. In any event, all
other provisions of this Agreement shall be deemed valid and enforceable to the
full extent possible.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

ROBERT HALF INTERNATIONAL INC.

By

 

 

Participant hereby accepts and agrees to be bound by all of the terms and
conditions of this Agreement and the Plan.

 

 

            Participant

 

4